IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                :   No. 369 MAL 2020
                                             :
                    Respondent               :
                                             :   Petition for Allowance of Appeal
                                             :   from the Unpublished Order of the
             v.                              :   Superior Court at No. 496 MDA
                                             :   2020 entered on June 8, 2020,
                                             :   quashing the Order of the Luzerne
AMY BURKE,                                   :   County Court of Common Pleas at
                                             :   No. CP-40-CR-0004059-2019
                    Petitioner               :   entered on March 10, 2020


                                     ORDER



PER CURIAM                                          DECIDED: September 28, 2020

      AND NOW, this 28th day of September, 2020, the Petition for Allowance of

Appeal is GRANTED, and the Order of the Superior Court is VACATED. The matter is

remanded to the Superior Court for consideration in light of Commonwealth v.

McClelland, ___ A.3d. ___, 2020 WL 4092109 (Pa. July 21, 2020).